Citation Nr: 0733938	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a back 
disorder, and, if so,whether the reopened claim should be 
granted.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1954.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, granting service connection for PTSD and 
assigning a 30 percent disability evaluation effective from 
February 20, 2003; denying service connection for skin 
cancer; and denying reopening of a claim for service 
connection for a back disorder.  By a March 2005 
determination, a Decision Review Officer (DRO) granted a 
higher initial evaluation of 50 percent for PTSD effective 
from February 20, 2003, and denied a claim for TDIU.  Those 
determinations are documented in a March 2003 statement of 
the case (SOC).  

By an April 2004 submission the veteran timely requested DRO 
review of his appealed claims for PTSD, a back disorder, and 
skin cancer, prior to Board adjudication, under 38 CFR § 
3.2600.  DRO review was afforded the veteran, as documented 
in the March 2003 SOC. 

In the course of appeal, the veteran testified at RO hearings 
in December 2003 and October 2004, and at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge 
in May 2007.  Transcripts of those hearing are of record.  




The issue of entitlement to TIDU is herein REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  An October 1961 RO decision denied service connection for 
a back disorder, and an appeal of the claim was not timely 
filed.  That was the last final decision, up to the present 
time, denying the veteran's claim for service connection for 
a back disorder.

2.  The evidence added to the record since the October 1961 
RO decision denying service connection for a back disorder 
raises a reasonable possibility of substantiating the claim 
for service connection for a back disorder or, by itself or 
in conjunction with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim.  

3.  On the merits of the reopened claim, the evidence is in 
relative equipoise as to whether the veteran's current back 
disability developed as a result of a back injury in service.  

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's skin 
cancer was shown in service or to a compensable degree within 
one year after service separation, and credible medical 
evidence and opinion does not associate the cancer with his 
sun exposure in service.

5.  For the entire rating period, beginning February 20, 
2003, the veteran's PTSD, manifested by impaired impulse 
control, difficulty adapting to stressful circumstances, and 
difficulty establishing and maintaining successful 
relationships, has not resulted in deficiencies in most areas 
of occupational and social functioning.  Rather, the 
veteran's symptoms of PTSD more nearly approximate impairment 
in occupational and social functioning with reduced 
reliability and productivity due to those symptoms.  


CONCLUSIONS OF LAW

1.  The claim having been reopened, and giving the benefit of 
the doubt to the veteran, the criteria for service connection 
for a back disorder are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303 (2007).

2.  Skin cancer was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  For the entire rating period, beginning February 20, 
2003, the criteria for a disability rating of greater than 50 
percent are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in anSOC or supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 

Service connection for a back disorder is herein granted, and 
hence there is no reasonable possibility that additional 
development would further the veteran's claim for that 
disorder.  Service connection for skin cancer is herein 
denied, and there is also no reasonable possibility that 
additional development would further that claim.

The Board notes that the appealed claim for a higher initial 
evaluation for PTSD is downstream of the RO's grant of 
service connection for that disability by the appealed July 
2003 rating action.  For such downstream issues, the VA 
General Counsel has held that a VCAA notice is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  The Board accordingly here addresses the March 2003 
VCAA notice afforded for the initial service connection 
claim, and subsequent development assistance.  The veteran 
was also afforded a VCAA notice in April 2004, addressing the 
issue of a higher initial evaluation for PTSD.

The VCAA requirements have been fulfilled in this case.  A 
November 2002 letter advised him of the various types of 
evidence needed to establish his service connection claims, 
and of VA's duty to assist him in obtaining relevant 
evidence.  By March 2003 and April 2004 VCAA letters, the 
veteran was informed of the notice and duty-to-assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate his claim for a higher 
initial evaluation for PTSD.  These letters informed of the 
bases of review and the requirements to sustain the claim for 
service connection and an initial rating for PTSD.  Also by 
these VCAA letters, the veteran was requested to submit 
evidence in his possession.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

The VCAA letters sent to the veteran requested that he inform 
of VA and private medical sources of evidence pertinent to 
his claim, and to provide necessary authorization to obtain 
those records.  They also requested evidence and information 
about the severity of his PTSD.  The veteran subsequently 
submitted statements from his dermatologists and friends in 
support of his skin cancer claim.

The veteran submitted supportive records, inclusive of a May 
2007 statement by a treating VA social worker, for which he 
waived RO review prior to Board adjudication.  The veteran 
also submitted statements by himself and by a former 
employer, supportive of his claim.  VA treatment records for 
the veteran's PTSD were obtained and associated with the 
claims folder.  The veteran has not indicated the existence 
of private treatment records for PTSD.  The Board accordingly 
concludes that appropriate records development has been 
undertaken, with indicated medical records obtained.  There 
remains no reasonable possibility that further development 
will produce additional records to further the claim.  

The veteran was afforded a VA PTSD examination in February 
2005, as discussed below.  The medical record amply documents 
his PTSD, including ongoing VA treatment.  

By the SOC in March 2005, as well as by SSOCs in June 2006, 
September 2006, November 2006, and December 2006, all 
following issuance of the VCAA letters in March 2003 and 
April 2004, the veteran was informed of evidence obtained in 
furtherance of his appealed PTSD increased rating claim.  In 
addition, an April 2004 SOC addressed the skin cancer issue, 
and the above-listed SSOCs also informed him of the evidence 
obtained as to that claim and asked him to submit or identify 
any further evidence he thought would be helpful.  These SOCs 
and SSOCs met the requirements for adequate VCAA notice.  
Mayfield v. Nicholson, supra. 

The veteran addressed his claim for service connection and 
for a higher initial evaluation in written statements, as 
well as at the hearing conducted before an RO hearing officer 
in October 2004, at the hearing conducted before the 
undersigned in May 2007, and by arguments advanced by the his 
representative at these hearing and in written submissions.  
The written statements and transcripts of these hearings are 
of record.  There is no indication that the veteran desires 
to further address the issues on appeal, or that such a 
desire remains unfulfilled.  Moreover, the veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
apply here.  See Sanders v. Nicholson, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  The case presents no reasonable possibility 
that additional evidentiary requests would further the claims 
here on appeal, as ample and sufficient evidentiary 
development, including obtaining pertinent VA treatment and 
evaluation records, has been undertaken.  See 38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  Therefore, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The RO provided 
notice of the Dingess decision by letter of March 2006, and 
the veteran was afforded appropriate notice and development 
assistance for his service connection issues and his 
downstream issue of entitlement to a higher initial 
evaluation for PTSD.  To the extent effective date is 
pertinent to the PTSD claim on appeal, it is addressed here 
in the staged ratings considered herein.  See Fenderson v. 
West, 12 Vet. App 119 (1999) (staged ratings to be considered 
for claims for initial evaluations with the grant of service 
connection).  Other downstream issues are not implicated by 
this decision, and are not within the ambit of the Board's 
jurisdiction in this case.  See 38 C.F.R. §§ 20.101, 20.200.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection Claims

A.  Reopened Claim for Service Connection for Back Disorder

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  Id.

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  See Kightly 
v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

As noted above, to reopen a claim following a final decision, 
new and material evidence must be entered into the record.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Amendments to section 
3.156, changing the standard for finding new and material 
evidence, are applicable in this case, because the 
appellant's claim to reopen was filed in October 2002, after 
the August 2001 effective date of the amendment.  See 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).

Pursuant to 38 C.F.R. § 3.156(a) (2006), "new" evidence 
mans existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The claim for service connection for a back disorder was last 
finally denied by an October 1961 RO decision.  The veteran 
did not timely submit a notice of disagreement with that 
decision to initiate an appeal.  38 C.F.R. §§ 20.302, 20.1103 
(2006).  Rather, the veteran's next submission addressing 
this claim was his new claim, addressed as a request to 
reopen, submitted in October 2002.  

The veteran's service medical records (SMRs) reflect that he 
received treatment in July 1953 after being evacuated 
following receiving a blast injury.  The treating medical 
professional noted that after adequate rest he was anxious 
and had back pain.  A service entrance examination in 
November 1951 lists the veteran's spine and extremities as 
normal.  A service separation examination in November 1954 
also lists the veteran's spine and other musculoskeletal 
systems as normal.  

The veteran filed an original claim for service connection 
for a back disorder in January 1955, and this claim was 
denied in April 1955, characterizing the disorder as a 
"spinal condition," based on an April 1955 VA examination 
finding no non-congenital low back disorder, and concluding 
that the veteran only had, as diagnosed by that VA examiner, 
scoliosis of the dorsolumbar spine, due to congenital 
shortening of the left lower extremity.  The RO then 
characterized this spine condition as a constitutional or 
developmental abnormality, and not a disability under the 
law.  

Upon the VA examination for compensation purposes in March 
1955, the veteran reported a history of being blown out of a 
foxhole and losing consciousness in August 1953 (sic).  The 
examiner specifically noted the absence of any SMRs.  The 
examiner noted that the veteran had no current orthopedic 
complaint except pain over the right chest and swelling over 
the right jaw.  The examiner found the veteran to be well 
developed, and noted that he walked with a normal gait 
without a limp.  However, the examiner found a scoliosis of 
the lower dorsal and upper lumbar spine, convex to the left, 
with a left pelvic tilt and the right crest slightly higher.  
The left lower extremity was measured at 1/2-inch shorter than 
the right.  The examiner found tests for lumbosacral and 
sacroiliac disease negative, with no spasm over the erector 
spinae.  However, there was marked tenderness over the 
lumbosacral region, though without tenderness over the 
dorsal, lumbar, or sacroiliac joints.  No musculoskeletal or 
neurological impairment of the lower extremities was found.  
The examiner assessed scoliosis of the dorsolumbar spine, 
with pelvic tilt, secondary to 1/2-inch congenital shortening 
of the left lower extremity.  The examiner specified that he 
found no evidence of orthopedic injury as a residual of the 
describedb mortar explosion.  

The veteran in several submitted statements informed that, in 
the course of the March 1955 VA orthopedic examination, the 
examiner's hand wandered, while the veteran was naked and 
being physically examined, from the veteran's hip to his 
private parts, and that the examiner then also made a 
sexually suggestive statement.  The veteran reported that he 
thereupon pulled his clothes on and left the examination, 
which was all he could do to avoid striking the examiner.  
The veteran conjectured that the examiner's negative report, 
without findings of non-congenital disability or residuals of 
injury to the low back, was as a result of the veteran's 
negative response to his sexual advances.  While the Board 
finds no evidence of this version of events in the March 1955 
examination report, the Board will nonetheless afford this 
examination report relatively little weight, as explained 
below. 

The March 1955 VA orthopedic examiner did present possible 
bias against the veteran's allegations of disability by his 
statements, "there are no medical records or records of the 
medical department of the [A]rmy or [N]avy regarding any 
injury to this veteran," rather than merely stating that no 
service medical records were available for review, and 
"history will be obtained from the veteran and is subject to 
the usual prejudices."  Thus, this examiner may not have 
reasonably considered the veteran's account of his wounding 
in service.  Because obtained SMRs do confirm the veteran's 
in-service wounding, and because statements by fellow 
soldiers corroborate the veteran's apparent physically 
injured state, with limp, following that wounding (as 
detailed below), the Board concludes that the March 1955 VA 
examiner's findings and conclusions of only a congenital 
defect can be afforded little weight in the Board's 
consideration of the evidentiary record.  The Board notes 
that an examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Further, a medical opinion based on an inaccurate 
factual premise - here, the examiner's false supposition that 
there was no record of injury in service - is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Also in March 1955, the veteran was afforded a VA 
neurological examination for compensation purposes.  That 
examiner also had no medical records available for review, 
and so stated.  The veteran then reported that he was 
hospitalized for one week following the blast injury, and 
then was returned to duty.  This detail concerning 
hospitalization was not noted by the March 1955 VA orthopedic 
examiner.  

The claims folder contains non-VA treatment records from 1959 
to 1961, showing isolated treatments in August 1959, May 
1960, and September 1961, for recurrent low back pain.  At 
the August 1959 treatment, the veteran reported two weeks of 
discomfort with no history of injury, and examiner noted that 
the veteran had hypoesthesia on the left, and atrophy and 
shortening of the left lower extremity.  There was a history 
of heavy work for the prior four months.  The May 1960 
treatment record noted recurrence of low back strain 
aggravated by heavy lifting, and the September 1961 record 
merely noted recurrence of low back pain.  

Upon private treatment evaluation in September 1961, the 
veteran reported a history of recurrent low back pain for the 
prior six to eight years, aggravated by stooping and lifting 
and relieved by rest.  The examiner noted shortening and 
atrophy of the left leg, and posited a question of old polio.  
The examiner found limitation of motion of the spine with 
tenderness of the erector spinae group bilaterally, and 
diagnosed a low back strain or herniated disc.  

The April 1955 decision denying service connection for a back 
disorder was confirmed and continued by a September 1961 
rating action, continuing with the conclusion that the 
veteran had nothing more than a congenital or developmental 
abnormality of the back and left leg, despite reportedly 
considering the September 1961 private physician's 
examination report. 

At the recent hearings before an RO hearing officer as well 
as before the undersigned, the veteran testified that he had 
on multiple occasions from service to the present sought 
treatment for his back disorder at VA facilities, but was 
turned away due to the absence of service-connected 
disability to qualify him for VA care.  The veteran's claims 
file confirms that the first and only disability for which he 
has been service connected, PTSD, was not service connected 
until February 2003.  Also at the hearing before the 
undersigned, the veteran described recently attending a 
reunion of soldiers from his unit, through which he met two 
fellow soldiers who recalled the blast injury the veteran had 
sustained in service and were willing to provide written 
affidavits as to their recollections. 

The first letter, dated in April 2004, was from a soldier who 
was in the veteran's Fire Team within the same Marine squad 
in Korea.  That soldier described how the veteran was blown 
out of a fighting hole and landed on his back in the course 
of combat in the latter part of July 1953, whereupon the 
veteran was evacuated after the shelling stopped, and 
returned to the unit some time in the next five days, before 
the cease-fire.  The fellow soldier noted that he recalled 
the veteran complaining of back pain after the injury and 
having some difficulty walking.  

The second letter, also dated in April 2004, was from a 
soldier who informed that he was in the same Marine Company 
in Korea, but was in a supply unit away from the front lines 
at the time of the veteran's injury and hence did not witness 
it.  However, the soldier informed that after the cease-fire 
on July 27, 1953, when the Company returned to Camp Mathews, 
he saw that the veteran was not walking in a normal manner, 
as he had been prior to the blast injury, whereupon the 
veteran explained that he had been blown out of a foxhole by 
a mortar or artillery round, and had injured his back  

Hence, the record presents two credible accounts by fellow 
soldiers corroborating the veteran's injury to his back in 
service with contemporaneous pain and impairment of 
ambulation.  

The veteran provided a June 2003 record of treatment by a 
private doctor of osteopathy, addressing his disorder of the 
spine.  The doctor noted the veteran's self-reported history 
of being blown from a foxhole in service in Korea and losing 
consciousness, with back pain thereafter, with no prior 
history of back pain.  The veteran described persistent 
difficulties with activities involving lifting, pulling, 
pushing, and bending, and reported a history of various 
treatments including chiropractic, physical therapy, and 
medication, without significant benefit.  He described 
aggravation with sitting, standing, walking, and bending, and 
some improvement with lying down.  The doctor noted that the 
veteran had moved fairly frequently over his career as a 
hotel manager, and so had received care from multiple 
practitioners.  The doctor found the right leg one-inch 
shorter than the left (sic), but no impairment in strength or 
reflexes of the lower extremities.  The doctor reviewed past 
medical records including of orthopedic examinations in 1954 
and 1955, as well as the report of back pain in SMRs 
following the in-service injury.  The doctor found moderate 
kyphosis and a some fixed deformity of the cervical and 
thoracic spine, and a slight lateral curve leftward in the 
thoracic region.  Pelvic  movement caused back pain primarily 
on the right.  X-rays showed degenerative disease of the 
cervical, thoracic, and lumbar spine.  The doctor assessed 
degenerative disease of the cervical, thoracic, and lumbar 
spine out of proportion to peripheral degenerative joint 
disease.  Based on the absence of significant degenerative 
changes in the joints of the extremities as compared to the 
spine, the examiner concluded that it was likely the trauma 
in service significantly contributed to the greater 
degenerative joint disease present within the spine.  

The statements by fellow soldiers witnessing symptoms of back 
disability in service following the veteran's blast injury, 
and the June 2003 private doctor's examination and opinion 
causally linking current back disability to blast injury in 
service, constitute evidence that is both new and material, 
relating to question of injury in service and a causal link 
between that injury and current disability, thus raising the 
reasonable possibility of substantiating the claim.  
Accordingly, reopening of the claim for service connection is 
warranted.  38 C.F.R. § 3.156(a).

Upon review of the reopened claim, and weighing all the 
evidence of record, with particular consideration given to 
the presence of symptoms of back injury beginning at the time 
of the blast injury in service and continuing from that time 
to the present, as well as the affirmative June 2003 private 
medical opinion, the Board finds that the competent and 
cognizable evidence places the record in approximate balance, 
for and against the claim.  Therefore, we resolve reasonable 
doubt in favor of the veteran, and conclude that the evidence 
supports the presence of back injury in service, current back 
disability, and a causal link between the two.  Accordingly, 
the Board grants service connection for the currently 
diagnosed back disability.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

B.  Service Connection for Skin Cancer

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for cancer if the disease 
is manifest to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

The veteran contends that he suffered sunburns in service 
while stationed in Barstow, California, in the Mohave desert, 
and that he now has skin cancer due to that in-service sun 
exposure.  However, his SMRs contain no records of his having 
suffered any sunburns.  The veteran points to his service 
entrance examination, wherein he was noted to have auburn 
hair and a ruddy complexion, and at which time no skin 
abnormality was reported.  His service separation examination 
in November 1954 noted his skin to be normal.  

In July 2003, during a VA PTSD assessment, the veteran 
reported an "ongoing battle with skin cancer," having had 
numerous lesions removed from his hand, arms, head, and face, 
which had been diagnosed as basal cell carcinoma.  He said he 
felt the cancers came from his sunburns during basic training 
in California.  In her diagnostic summary, the clinical 
social worker noted a 12-year history of skin cancer.

The veteran has submitted letters from two treating private 
dermatologists noting his fair complexion and opining that 
his sunburns in service contributed to his current skin 
cancer.  Dr. J, in March 2003, noted the veteran's numerous 
sun-induced skin cancers, and stated that the veteran's 
history of skin damage due to sunburns in service "has 
contributed to these skin cancers."  Dr. P, in April 2003, 
said the veteran "most certainly did have significant damage 
while being stationed in the desert.  He reports multiple 
blistering sunburns.  Most certainly this time in the desert 
did contribute to his sun damage, and the overall cumulative 
toal amount of sun damage is what ultimately leads to basal 
cell skin cancers."  Neither physician addressed the lack of 
evidence in the SMRs of any complaints of, or treatment for, 
sunburns, nor did either address the veteran's exposure to 
sunlight during his lifetime other than during his basic 
training.

The veteran has also submitted statements by long-time 
friends concerning his avoidance of sun exposure over the 
past 30 to 40 years.  However, this does not serve to support 
either that the veteran did not have significant sun exposure 
prior to that time and while not in service, or that he had 
significant sun exposure and sunburns while in service.  

It is true that lay evidence may serve to support a claim for 
service connection, including supporting a causal link to 
service, as the Board considered in the above decision 
granting service connection for a back disorder.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. §  3.307(b) (2006); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
Board is obligated to, and fully justified in, determining 
whether lay testimony is credible in and of itself, because 
of conflicting statements, and that the Board may weigh the 
absence of contemporaneous medical evidence against lay 
statements).  However, in this case the veteran has provided 
no independent corroboration, lay or medical, to support his 
assertions that he was sunburned in service, and he has not 
provided medical opinion evidence which accounts for sun 
exposure during the periods of his life before and after 
service.

In assessing the veteran's claim for service connection for 
skin cancer, the Board notes that review of his SMRs shows 
that he had no skin problems in service or for decades 
thereafter, and he forthrightly acknowledges that fact.   
This the gap of several decades in the record militates 
against a finding that the veteran's skin cancer was incurred 
in service, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Thus, we need credible medical evidence to close 
that gap of many years.

A diagnosis or opinion by a health care professional is not 
conclusive, and is not entitled to absolute deference.  
Indeed, the Court has held, for example, that a post-service 
reference to injuries sustained in service, without a review 
of the service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet.App. 109, 112 (1999).  
Moreover, a medical opinion based upon speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty for a grant of 
service connection.  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).

Here, with all due respect for the sincerity of the veteran 
in bringing this claim, the evidentiary record shows that he 
has suffered from skin cancers in recent decades, and that he 
recalls sustaining sunburns during active military service, 
which ended nearly 53 years ago.  However, the two medical 
statements offered with his claim purport to link his 
multiple skin cancers to service without any foundation as to 
his comparative sun exposure in service as opposed to out of 
service.  Such unsupported conclusions amount to speculation, 
the preponderance of the evidence is therefore against a 
finding of service connection in this case, and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

III.  Claim for Higher Initial Evaluation for PTSD

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson, supra.

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
recognizes that lay statements may serve to support a claim 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  However, evaluation of mental disability 
for rating purposes requires professional medical evidence.  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 07-7029, 
slip op. at 7 (Fed. Cir. July 3, 2007); See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

PTSD is rated under the General Rating Formula for Mental 
Disorders.  38 C.F.R. 4.130, Diagnostic Code (DC) 9400-9411.  
That formula provides that a 10 percent rating is assigned 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation is assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

Finally, a 100 percent rating is assigned in cases of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
4.130, DC 9400.  

A Global Assessment of Functioning (GAF) Scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Richard v. Brown, 9 Vet. App. 
266, 267, quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV) p. 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school).  Scores ranging from 21 to 30 reflect 
behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Scores ranging from 11 to 20 reflect 
some danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement), or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces), or gross impairment in 
communication (e.g., largely incoherent or mute).  Scores 
ranging from 1 to 10 reflect persistent danger of severely 
hurting self or others (e.g., recurrent violence), or 
persistent inability to maintain minimal personal hygiene, or 
serious suicidal act with clear expectation of death.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The veteran contends that his service-connected PTSD is more 
severe than is reflected in the 50 percent assigned effective 
from the February 20, 2003, date of grant of service 
connection.  

He was afforded a VA psychiatric treatment evaluation in 
April 2003, when he complained of symptoms including re-
experiencing combat events, nightmares, and intrusive 
thoughts.  He was noted to have retired 10 years prior to the 
examination.  A panoply of symptoms together meeting the 
criteria for a diagnosis of PTSD were noted.  The veteran 
reported not having close friends, not being a happy person, 
and generally not feeling comfortable around others.  He 
reported a history of working in hotel management with his 
wife, with 12 hour shifts many days, and never working less 
than 10 hours per day.  However, he reported currently 
working part-time at a hotel in various capacities.  

The April 2003 examiner noted that he veteran was tense with 
a flat affect, though with speech and psychomotor behavior 
within normal limits.  He endorsed audio, visual, and 
olfactory hallucinations related to combat, though judgment 
was appropriate and insight moderate.  He had fleeting 
suicidal thoughts without plan, and reported not believing he 
had much of a future.  The examiner recommended admitting the 
veteran into the VA medical facility's Senior Veteran Program 
for stress recovery.  The examiner assessed that the veteran 
had severe stress due to current situations inclusive of 
retirement, 9/11, the war in Iraq, and the current U.S. 
conflict with North Korea, and assigned a GAF of 50.  

An April 2004 letter from the hotel management company that 
had employed the veteran informed that while the veteran had 
been hired as a hotel general manager in 1999, his employment 
was terminated by mutual consent in August 2003, because the 
veteran was first removed from management responsibilities 
due to his inability to control his temper when interacting 
with customers, and then, when assigned to maintenance work, 
his back disorder prevented him from performing work required 
of him.  

Upon VA psychiatric evaluation for compensation purposes in 
February 2005, the veteran's records were reviewed.  The 
veteran described having difficulties with his work as a 
hotel manager and dealing with people, growing angry with 
customers and refusing to follow hotel policy.  He reported 
having to work in hotel maintenance as a result, but then 
being let go due his inability physical to perform those 
tasks.  His activities and entertainment now consisted of 
reading the newspaper and watching television, with no other 
hobbies.  He informed that he went to visit his wife daily in 
her current capacity as hotel manager, and she gave him tasks 
to keep him occupied.  He reported that they had no friends 
and only socialized with each other.  Mental status 
examination was essentially within normal limits, though the 
veteran's affect was concerned and slightly irritated.  

At the February 2005 examination, the veteran reported daily 
intrusive recollections of his combat experiences, most of 
which were distressing.  He also reported nightly nightmares, 
at times awaking sweating, and at times feeling as though 
events were re-occurring.  The examiner noted that the 
veteran spent a part of his time avoiding thinking about his 
combat experiences.  The veteran reported sleeping four to 
six hours per night in two to three hour increments, with 
difficulty remaining asleep and frequent awakenings.  He also 
described feeling on edge and being distrustful of others.  
Upon psychological testing, the veteran scored in the severe 
range of depressive symptoms, and in the moderate to severe 
range of anxiety symptoms.  The examiner concluded that the 
veteran had moderate impairment of social, vocational, and 
mental functioning associated with his PTSD, with symptoms 
interfering significantly with social relationships.  The 
examiner assigned a GAF of 50.  

As related to the veteran's PTSD, the examiner further 
comment that he suffered from a propensity for significant 
displayed anger, coupled with mild to moderate discomfort 
interacting with others, mild to moderate reduced 
communication effectiveness, fatigue, concentration problems, 
inner turmoil, and avoidance of social contact and 
confrontation, all contributing to work impairment.  

VA psychiatric treatment records from 2003 onward, including 
notes of treating therapists, inform of ongoing difficulties 
with sleep disturbance, awakening in the very early morning 
and not going back to bed due to nightmares and mental 
agitation, resulting fatigue on an ongoing basis, self-
isolation with distrust of others, absence of hobbies, 
difficulties with anger, and tenseness and fear of relaxing 
because relaxing brought on thoughts of his military 
experiences.  These ongoing symptoms were corroborated by a 
May 2007 note from a treating social worker.  

The GAF of 50 assigned to the veteran's PTSD reflects serious 
symptoms, here generally manifested by serious impairment in 
social functioning as well as some lesser impairments in 
other elements of work capacity as noted by the February 2005 
VA examiner.  

Reviewing symptoms applicable to the ratings for mental 
disorders, the Board notes that the veteran's PTSD has not 
resulted in deficiencies in most areas due to suicidal 
ideation; obsessional rituals; illogical or obscure or 
irrelevant speech; or near-continuous panic or depression 
affecting ability to functioning independently, 
appropriately, or effectively; spatial disorientation; or 
neglect of appearance or hygiene.  The veteran does exhibit 
impaired impulse control with unprovoked irritability and 
expressed anger directed at customers (leading to his 
documented termination from a hotel management position 
despite decades of experience); difficulty with stressful 
experiences, again with irritability and anger; and inability 
to establish and maintain effective relationships, apparently 
with the exception of his long-standing relationship with his 
wife.  The veteran emphasized in hearing testimony that the 
patience and support of his wife had helped him function over 
many years.  Yet despite this considerable assistance - of 
which the Board has no reason to doubt, particularly in light 
of her supportive presence at hearings - the veteran's social 
functioning remains considerably impaired by irritability, 
suspiciousness, and poorly controlled hostility and anger in 
work settings, particularly when dealing with the public.  
Even considering these significant impairments, the Board 
does not find that the evidence supports a finding of 
deficiencies "in most areas."  DC 9400 (quoting 70-percent 
disability criteria).  

Rather, the veteran is noted to be capable of work-like 
functioning other than interactions with customers, but for 
his back disorder.  Hence, PTSD itself is not, by itself, 
solely preclusive of functioning in most areas.  Generally 
adequate functioning, with the exception of the veteran's 
social or interactive impairments, has been noted upon mental 
status examinations for both treatment and compensation 
purposes.  The Board accordingly believes that the evidence 
preponderates against the assignment of the next higher, 70 
percent evaluation for the veteran's service-connected PTSD.  
Rather, the disability more nearly approximates the criteria 
for a 50 percent evaluation, with reduced social and 
occupational reliability and productivity due to his 
exhibited flattened affect, impaired concentration, 
disturbance in motivation or mood, and difficulties with 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9400.

The preponderance of the evidence is against the claim for a 
higher initial evaluation for PTSD than the 50 percent 
assigned, and, therefore, the benefit-of-the-doubt doctrine 
is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.


ORDER

The claim having been reopened, service connection for a back 
disorder is granted. 

Entitlement to an evaluation in excess of 50 percent for PTSD 
at any time since February 20, 2003, is denied.

Service connection for skin cancer is denied. 


REMAND

The Court of Appeals for Veterans Claims has held that a 
claim which is inextricably-intertwined with another claim 
which remains undecided and pending before VA must be 
adjudicated prior to a final order on the pending claim, so 
as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Here, the veteran's claim for 
TDIU is intertwined with his claims for service connection 
for a back disorder.  The Board has herein granted service 
connection for a back disorder, but a disability rating has 
yet to be assigned by the RO.  Entitlement to TDIU on a 
schedular basis may depend on the rating assigned for the 
back disorder, and hence the question of the back disorder 
rating to be assigned is inextricably intertwined.  38 C.F.R. 
§ 4.16.

Thus, following development of the intertwined back claim, 
the RO must readjudicate the TDIU claim, after determining 
the disability rating for the back.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the initial 
disability rating(s) for the veteran's now 
service connected back disorder. 

2.  The, the RO should readjudicate the 
veteran's claim for TDIU.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
an SSOC and afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals






NOTE:  VA Form 4597, October 2007 version, "Your Rights to 
Appeal Our Decision," attached to decision, although not in 
VACOLS


